Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 

Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10282264. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 10282264 anticipate the claimed elements of the instant application 16352743.

Current Application # 16352743
US Pat # 10282264
For example:
Claim 9: 
9. An apparatus, comprising: 
an interface die coupled to a first plurality of memory dex ices and a second plurality of memory devices, each of the first plurality of memory devices corresponding to a memory of the first plurality of memory devices, the interface die is configured to access respective memory of the first and second plurality of memory devices responsive to memory commands, the interface die including: 
a storage circuit configured to store information that indicates operability of respective memory of the first and second plurality of memory devices; 
a repair circuit configured to receive the information stored in the storage circuit and to when the information indicates that the memory of the second plurality of memory devices is inoperable.



Claim 1: 
1. An apparatus, comprising: 
a plurality of semiconductor dies coupled to a plurality of signal lines, each of the plurality of semiconductor dies including memory; 
an interface die coupled to the signal lines and configured to access respective memory of the plurality of semiconductor dies responsive to memory commands, the interface die including: 
a storage circuit configured to store information that indicates operability of respective memory of the plurality of semiconductor dies; 
a repair circuit configured to receive the information stored in the storage circuit and to provide a select signal to activate a memory of a first die of the plurality of semiconductor dies to be when the information indicates that the memory of the second die of the plurality of semiconductor dies is inoperable, and further configured to provide the select signal to activate the memory of the second die of the plurality of semiconductor dies to be accessed responsive to the memory command to access the memory of the second die of the plurality of semiconductor dies when the information indicates that the memory of the second die of the plurality of semiconductor dies is operable; and
 a transmitter circuit coupled to the plurality of signal lines and configured to provide the select signal from the repair circuit to the first and second dies of the plurality of semiconductor dies.



Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “devices” in current application 16352743 and the limitation “dies” in US Pat # 10282264 are not identical but overall scope of the claims are identical and not patentably distinct from each other.


Allowable Subject Matter
Claims 1-8 and 13-20 are now allowed as the 103 art rejection  and the rejection under 112 has been withdrawn.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered specially regarding double patenting rejection but they are not persuasive as the applicant need to overcome this rejection and claim rejection of 9-12 has been maintained.

Conclusion
Applicant amendment necessitated the new ground of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is (571)273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824